DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 05/16/2022 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: (1) the 35 U.S.C. 112(d) rejection of claim 37 has been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims: 16, 17, 19-25, and 33-39
Withdrawn claims: None
Previously cancelled claims: 1-15, 18, and 26-32
Newly cancelled claims: 37
Amended claims: 16, 17, 20, and 24
New claims: None
Claims currently under consideration: 16, 17, 19-25, 33-36, 38, and 39
Currently rejected claims: 16, 17, 19-25, 33-36, 38, and 39
Allowed claims: None

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16, 17, 19-25, and 33-39 are rejected under 35 U.S.C. 103 as being unpatentable over Gregory (U.S. 5,707,678) in view of Brown et al. (U.S. 2005/0276904 A1) and Brody et al. (U.S. 6,120,820).
Regarding claim 16, Gregory discloses a method for producing a whey preparation (C2, L23-L25; C1, L10) comprising the sequential steps of (a) providing a whey (C2, L23-L25), (d) applying a separation that is ultrafiltration (C2, L25-L26; C3, L49-L51), (e) applying a microfiltration on the retentate (C2, L26-L28; C4, L39-L41), and (f) applying another separation that is ultrafiltration on the permeate (C2, L19-L20), thereby obtaining the acid whey preparation.
Gregory does not disclose the whey as being sweet whey; steps (b) and (c) of heating/cooling the sweet whey; or step (g) of applying a heat treatment between 60-65°C for less than 20 seconds on the retentate.
However, Brown et al. discloses the production of a whey protein concentrate using ultrafiltration ([0009]), wherein sweet whey may be used as the starting material ([0042]).
It would have been obvious to one having ordinary skill in the art to utilize sweet whey as the starting material when practicing the method of Gregory. Since Gregory teaches generally that whey is suited for practicing the method (C2, L23-L25), a skilled practitioner would be motivated to consult Brown et al. for further clarification as to which types of whey would be suitable. Since Brown et al. discloses a similar type of process and indicates that “[a]ll types of whey protein materials are considered to be potential sources of whey protein for use in the present invention” and “suitable whey protein materials include whey obtained from conventional natural cheese and fresh cheese making processes (conventionally known as sweet whey and acid whey, respectively)” ([0042]), a skilled practitioner would expect such variable types of whey to be suited for use in the method of Gregory. Thus, the use of sweet whey as the starting material in the process of Gregory would be obvious to a skilled practitioner.
Regarding steps (b) and (c) of heating/cooling the sweet whey, Brody et al. discloses the ultrafiltration of dairy material (Abstract), wherein the ultrafiltration may be performed at temperatures in the range of 40-140°F (i.e., 4.4-60°C) (C21, L1-L5).
It would have been obvious to one having ordinary skill in the art to perform a heating/cooling cycle within the claimed range of temperatures prior to ultrafiltration. Since Gregory discloses “[t]he ultrafiltration can be carried out at a wide range of temperatures” (C4, L1-L2), a skilled practitioner would consider temperatures beyond the disclosed exemplary range of about 4-50°C and would consult Brody et al. for additional instruction. Since Brody et al. indicates that such an ultrafiltration step may be performed at temperatures as high as 140°F (60°C), a skilled practitioner would find the performance of the ultrafiltration step at such a temperature to be obvious. Preliminarily adjusting the temperature of the whey product to the temperature to be used for the ultrafiltration step would further be obvious, at least to the extent that the material to be used for ultrafiltration can be in a range of different temperatures (C3, L16-L20; C3, L31-L33) and simply proceeding from a previous step while maintaining the whey temperature would preclude having to restore the material to, for example, ambient temperature before readjusting the temperature for the ultrafiltration step. Further still, any fluctuation of the temperature within the noted range would also be obvious, at least to where no effect occurs to the whey. Since (i) the claimed step (b) does not require any minimum of time at which the whey is subjected to the claimed temperature range, (ii) no effect is required to occur as a result of the heat treatment, and (iii) both the temperatures for steps (b) and (c) are within the range of temperatures that were determined to be obvious for performing the subsequent ultrafiltration step, the claimed cycle of heating the sweet whey to 60-68°C for less than 20 seconds and then cooling to a temperature less than or equal to 18°C is considered obvious.
Regarding the heat treatment of step (g), Gregory indicates that ultrafiltration is typically performed at a temperature in the range of 4-50°C (C4, L8-L10) and Brody et al. indicates that the temperature may be as high at 60°C as noted previously (C21, L1-L5). Since Gregory discloses an ultrafiltration step after the microfiltration step (C2, L19-L20), a skilled practitioner would expect that it would be performed at such temperatures described as being typical. Completion of the ultrafiltration step at temperatures as high as 60°C would result in a product that is still heated, which would immediately meet the required step of “applying a heat treatment of between 60°C and 65°C for less than 20 seconds” on the ultrafiltration retentate, which renders the claimed heat treatment obvious.
As for claim 17, Gregory discloses the separation as being ultrafiltration (C2, L25-L26; C3, L49-L51; C2, L19-L20).
As for claim 19, Gregory discloses the microfiltration membrane as having a particle size of 0.5 to 2 µm (specifically, 0.1-2.0 µm) (C2, L32-L35). Brown discloses the use of a ceramic membrane for filtration ([0040]), which renders the use of a ceramic membrane obvious.
As for claim 20, Gregory does not disclose concentration as being via reverse osmosis or nanofiltration.
However, Brown et al. discloses the production of a whey protein concentrate using ultrafiltration ([0009]), wherein concentration occurs at least in part via reverse osmosis ([0015], “dewater the permeate”).
It would have been obvious to one having ordinary skill in the art to concentrate the whey protein component of Gregory via reverse osmosis. Gregory teaches that concentration may be performed via ultrafiltration, although additional components are removed during such a step (C3, L48-L51). To the extent a skilled practitioner would desire finer control over the water content of the whey protein, they would be motivated to consult Brown et al. for additional instruction regarding such a step. Since Brown et al. discloses concentration of whey protein via reverse osmosis, that is characterized as merely removing water ([0015]), the utilization of reverse osmosis on the whey product of Gregory would be obvious in order to remove water and concentrate the whey components.
As for claim 21, Gregory does not disclose the milk base as having been exposed to any of the claimed processing steps (C2, L63 – C3, L35, where heat is applied only where the milk is optionally subjected to a freezing step).
As for claim 22, Gregory discloses the heat treatment of step (b) as being at a temperature less than 67°C (C4, L1-L10).
As for claim 23, since the claimed heating/cooling cycle was determined to be obvious in part because of the lack of any minimum time and the lack of any required effect, the claimed time range for the heat treatment of less than 19 seconds would be obvious to a skilled practitioner.
As for claim 24, Gregory does not disclose the method as comprising cooling the product obtained to less than 15°C.
However, Brown et al. discloses incorporation of a whey protein concentrate into yogurt ([0009]-[0010]), which is presumed to be conventionally stored at a temperature of roughly 2-6°C.
It would have been obvious to a skilled practitioner to cool the whey product of Gregory to less than 15°C. Since Gregory provides little detail regarding the incorporation of the whey product into food, a skilled practitioner would be motivated to consult Brown et al. for more detailed instruction regarding the incorporation of such products into food. The incorporation of the whey protein of Gregory into a yogurt as taught in Brown et al. ([0010]) would be an obvious use of the whey protein. Since yogurt is conventionally stored at a temperature of roughly 2-6°C and the incorporation of the whey protein of Gregory into a yogurt would result in cooling the whey protein concentrate to the same temperature, the claimed step of cooling the product to less than 15°C would be obvious.
As for claim 25, Gregory does not disclose drying the product.
However, Brown et al. discloses the production of a whey protein concentrate using ultrafiltration ([0009]), wherein the final product is dried for subsequent incorporation into food products ([0056]).
It would have been obvious to a skilled practitioner to dry the whey product of Gregory. Since Gregory provides little detail regarding the incorporation of the whey product into food, a skilled practitioner would be motivated to consult Brown et al. for more detailed instruction regarding the incorporation of such products into food. Brown et al. teaches that such whey protein products may be used in a liquid form or dried ([0056]). A skilled practitioner would immediately recognize the benefits of drying such a product, including minimizing contamination risk, ease of storage/handling/transport, etc. As such, the step of drying the product of Gregory would be obvious to a skilled practitioner.
As for claims 33-35, Gregory discloses the microfiltration membrane as having a particle size of 0.1-2.0 µm (C2, L32-L35), which anticipates the claimed ranges of 0.8 to 1.5 µm (claim 33), 1.0 to 1.5 µm (claim 34), and 1.0 to 2 µm (claim 35). Brown discloses the use of a ceramic membrane for filtration ([0040]), which renders the use of a ceramic membrane obvious.
As for claim 36, Gregory discloses the heat treatment of step (b) as being at a temperature less than 63°C (C4, L1-L10).
As for claims 38 and 39, since the claimed heating/cooling cycle was determined to be obvious in part because of the lack of any minimum time and the lack of any required effect, the claimed time range for the heat treatment of less than 15 seconds (claim 38) and less than 10 seconds (claim 39) would be obvious to a skilled practitioner.
Response to Arguments
Claim Rejections - 35 U.S.C. § 112: Applicant has overcome the 35 U.S.C. § 112(d) rejection of claim 37 based on cancellation of the claim. Accordingly, the 35 U.S.C. § 112(d) rejection has been withdrawn.
Claim Rejections - 35 U.S.C. § 103(a) of claims 16, 17, 19-25, and 33-39 over Gregory, Brown et al., and Brody et al.: Applicant’s arguments have been fully considered but they are not persuasive.
Applicant argued that none of the cited references disclose the newly-added step requiring cooling the sweet whey to a temperature of less than or equal to 18°C following the first heat-treatment step (Applicant’s Remarks, p. 6, ¶2).
However, MPEP 2144.05 II A states: “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.” The indication in the specification that such a preliminary heating step is intended to reduce cheese starter culture bacterial growth and prevent further pH drop in the whey (p. 16, ll. 10-31) is noted. Limitations from the specification are not read into the claims, though. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The present claims do not require any minimum amount of time for the heat treatment to be performed, any effect to occur as a result of the heat treatment, or any volume of sweet whey to be treated. The claimed heating step thus effectively amounts to no more than an arbitrary process step intended to distinguish the claimed method over the prior art without actually having any effect on the claimed process. Such a process step cannot be said to render a claimed method non-obvious, especially where differences in temperature will generally not support the patentability of subject matter encompassed by the prior art, as indicated in MPEP 2144.05 II A and the temperatures of both the heating step and the cooling step are within the range of temperatures taught by the cited prior art as being suited for the following ultrafiltration step. Accordingly, Examiner maintains that the claimed method would be obvious over the prior art, and Applicant’s amendments/arguments are insufficient to overcome the claim rejections.
The rejection of claim 16 has been maintained herein.
The rejections of claims 17, 19-25, 33-36, 38 and 39, which depend from claim 16 and are rejected based on the same prior art, are additionally maintained herein.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Claims 16, 17, 19-25, 33-36, 38, and 39 are rejected.
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793